Title: Proclamation on the Embargo, 19 April 1808
From: Jefferson, Thomas,Madison, James
To: 


                  
                  By the President of the United States.
                  A Proclamation. 
                  Whereas information has been received that sundry persons are combined or combining and confederating together on lake Champlain and the Country thereto adjacent for the purposes of forming insurrections against the authority of the laws of the United States, for opposing the same and obstructing their execution, and that such combinations are too powerful to be suppressed by the ordinary course of judicial proceedings, or by the powers vested in the Marshals by the laws of the United States.
                  Now therefore, to the end that the authority of the laws may be maintained and that those concerned directly or indirectly in any insurrection or combination against the same may be duly warned, I have issued this my Proclamation, hereby commanding such insurgents and all concerned in such combinations, instantly and without delay to disperse and retire peacably to their respective abodes: And I do hereby further require and command all officers having authority civil or military, and all other persons civil or military who shall be found within the vicinage of such insurrections or combinations, to be aiding and assisting by all the means in their power by force of arms or otherwise to quell and subdue such insurrections or combinations, to seize upon all those therein concerned who shall not instantly and without delay disperse and retire to their respective abodes, and to deliver them over to the civil authority of the place to be proceeded against according to law.
                  In Testimony whereof I have caused the seal of the United States, to be affixed to these presents, and signed the same with my hand. Given at the City of Washington, the 19th day of April 1808, and in the year of the Sovereignty and Independence of the United States, the Thirty second.
                  
                     Th: Jefferson 
                     
                     By the President,
                     James Madison Secretary of State.
                  
               